An unpub|ishllzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coun'r
0F
NEvADA

qo) 1947A 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ZACHARY COUGHLIN, No. 62821
Appellant,

vs.

THE STATE OF NEVADA, F g L E D
R€Spondent.  1 2 

TRAC|E K. L|NDEMAN

cLER a  1
sv 

DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a proper person appeal from a district court order
granting an extension of time and striking defendant’s motions. Second
Judicial District Court, Washoe County; Steven P. Elliott, Judge.

Our review of this appeal reveals a jurisdictional defect.
Specifically, no statute or court rule provides for an appeal from the
aforementioned order. Castillo l). State, 106 Nev. 349, 352, 792 P.2d 1133,
1135 (1990). Accordingly, we lack jurisdiction and we

ORDER this appeal DlSl\/[ISSED.

gang 

 

Q-¢J\ J_

Parraguirre

Cherry

Hardesty
 , J.

cc: Second J udicial District Court Dept. 10
Zachary B. Coughlin
Attorney General/Carson City
Washoe County District Attorney
Washoe District Court Clerk

l§'/O"HZ> _